Citation Nr: 1748491	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-27 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a skull fracture.

2.  Entitlement to a rating in excess of 10 percent for mild traumatic brain injury (TBI) with complaints of memory loss and diagnosis of mild cognitive disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from May 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal, the Veteran submitted additional evidence.  As the Veteran did not request in writing that the AOJ initially review the evidence, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105 (e) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a review evaluation of residuals of TBI Disability Benefits Questionnaire (DBQ) in June 2015.  The only residual attributable to a TBI included mental disorder, and the corresponding DBQ was completed by another examiner.  In records dated contemporaneous to and after the June 2015 DBQ, however, there appear to be references to other residuals.  First, a June 2015 VA ophthalmology note contains an assessment of mild c:D asymmetry with history of trauma to right face, and there had been asymmetric intraocular pressure in the right eye, which was lower than the left, in March 2014 and April 2014.  Second, during the March 2016 bone conditions DBQ, the examiner reported that the Veteran's established diagnosis of residuals of skull fracture was active, noting an objective factor to include decreased sensation in the right cheek.  Clarification is needed regarding whether these findings are residuals of either service-connected disability and whether corresponding DBQs need to be completed in order to fully assess the current severity of the disabilities that are the subject of this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a clarifying opinion from a qualified examiner regarding whether the June 2015 assessment of mild c:D asymmetry with history of trauma to right face is a residual of either the service-connected mild TBI or the service-connected residuals of skull fracture.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  If the finding is a residual of either service-connected disability, then an appropriate examination should         be conducted for rating purposes.  

2.  Obtain a clarifying opinion from a qualified examiner regarding whether the March 2016 objective finding of decreased sensation in the right cheek is a residual of either the service-connected mild TBI or the service-connected residuals of skull fracture.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  If the finding is a residual of either service-connected disability, then an appropriate examination should          be conducted for rating purposes.  

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned         to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 




